DETAILED ACTION
This action is in response to the amendment filed on March 21, 2022.  Claims 10 and 13 have been amended.  Claims 10-18 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments appearing on page 4 of the response filed March 21, 2022, with respect to amended independent claim 10, have been fully considered and are persuasive.  The rejections under 35 USC 102(a)(1) and 35 USC 103 have been withdrawn in light of Applicant’s amendment.

Allowable Subject Matter
Claims 10-18 are allowed.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or render obvious a torsional vibration damper including the specified spring device and torque-transmitting intermediate elements arranged together with the remainder of the recited structure in the manner set forth in independent claim 10, in particular wherein the spring device comprises at least three spring elements; the torque-transmitting intermediate elements are arranged between the input part and the output part for forcible radial translation by means of cam mechanisms when the input part rotates relative to the output part; and a number of intermediate elements is equivalent to a number of spring elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656